                      Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 1 of 7




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                      YUVAL RUBINSTEIN
Corporation Counsel                                100 CHURCH STREET                                  Phone: (212) 356-2467
                                                   NEW YORK, NY 10007                                    Fax: (212) 356-2439
                                                                                                Email: yrubinst@law.nyc.gov

                                                                        March 30, 2021
        Via ECF
        Honorable Sidney H. Stein
        United States District Judge                                            MEMO ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, NY 10007
               Re:     Buchanan v. City of New York, et al.
                       Case No. 21-cv-00660 (SHS)(OTW)

        Dear Judge Stein:

                       I am the Assistant Corporation Counsel in the Office of James E. Johnson,
        Corporation Counsel for the City of New York, assigned to represent the defendants in the
        above-captioned action. Defendants filed a motion to dismiss the Complaint earlier today.
        Exhibit “B” to the declaration accompanying the motion was an EEOC charge filed by a non-
        party to this case, which was inadvertently filed unredacted on the docket. Dkt. No. 20-2.
        Defendants sincerely apologize to the Court for this oversight. Attached hereto is a properly
        redacted version of Exhibit “B.” Pursuant to Section 5(B) of Your Honor’s Individual Practices,
        defendants respectfully request that the unredacted version of this exhibit be removed from the
        public docket, and replaced by the redacted version that is attached.

                          Defendants thank the Court for its attention to this matter.

                                                                Respectfully submitted,

                                                                        /s/

                                                                Yuval Rubinstein
                                                                Assistant Corporation Counsel
                                                                Attorney for Defendants
           Application granted.

           Dated: New York, New York
                  March 31, 2021
Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 2 of 7




          EXHIBIT B
                          Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 3 of 7
EEOC Form 5 (11/09)

                                                                                                                                          Agency(ies) Charge
                      CHARGE OF D ISCRIMINATION                                                       Charge Present ed To:
                                                                                                                                          No(s):
        This form is affect ed by t he Privacy Act of 1974. See enclosed Privacy Act                           FEPA
               St at em ent and ot her inform at ion before com plet ing t his form .
                                                                                                           X   EEOC

                                        N EW YORK STA TE D IV ISION OF H UM A N RIGH TS                                                                and EEOC
                                                                        St at e or local Agency, if any
Nam e (indicat e Mr., Ms., Mrs.)                                                                                        Hom e Phone                 Year of Birt h

M X . N ICH OLA S " OLA S" CA RA YA N N IS
St reet Address                                                                  Cit y, St at e and ZIP Code




Nam ed is t he Em ployer, Labor Organizat ion, Em ploym ent Agency, Apprent iceship Com m it t ee, or St at e or Local Governm ent Agency
That I Believe Discrim inat ed Against Me or Ot hers. ( If m ore t han t wo, list under PARTICULARS below. )
Nam e                                                                                                          No. Em ployees, Mem bers           Phone No.

N YC CIV ILIA N COM PLA IN T REV IEW BOA RD                                                                         15 - 100
St reet Address                                                                  Cit y, St at e and ZIP Code

1 0 0 CH URCH STREET, 1 0 TH FLOOR, N YC, N Y 1 0 0 0 7

Nam e                                                                                                          No. Em ployees, Mem bers           Phone No.



St reet Address                                                                  Cit y, St at e and ZIP Code




DISCRIMINATION BASED ON (Check appropriat e box(es).)                                                                   DATE(S) DISCRIMINATION TOOK PLACE




I want t his charge filed wit h bot h t he EEOC and t he St at e or local Agency,            NOTARY – When necessary for St at e and Local Agency Requirem ent s
if any. I will advise t he agencies if I change m y address or phone num ber
and I w ill cooperat e fully wit h t hem in t he processing of m y charge in
accordance w it h t heir procedures.                                                         I swear or affirm t hat I have read t he above charge and t hat it
I declare under penalt y of perjury t hat t he above is t rue and correct .                  is t rue t o t he best of m y knowledge, inform at ion and belief.
                                                                                             SIGNATURE OF COMPLAINANT



 D i g i t a l l y s i g n e d b y N i ch o l a s " o l a s" Ca r a y a n n i s o n 0 1 -    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                              0 8 -2 0 2 1 0 2 : 0 0 PM EST                                  ( m ont h, day, year )
                          Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 4 of 7
EEOC Form 5 (11/09)

                                                                                                                                    Agency(ies) Charge
                      CHARGE OF D ISCRIMINATION                                                       Charge Present ed To:
                                                                                                                                    No(s):
      This form is affect ed by t he Privacy Act of 1974. See enclosed Privacy Act                            FEPA
             St at em ent and ot her inform at ion before com plet ing t his form .
                                                                                                          X   EEOC

                                        N EW YORK STA TE D IV ISION OF H UM A N RIGH TS                                                             and EEOC
                                                                        St at e or local Agency, if any




I want t his charge filed wit h bot h t he EEOC and t he St at e or local Agency,            NOTARY – When necessary for St at e and Local Agency Requirem ent s
if any. I will advise t he agencies if I change m y address or phone num ber
and I w ill cooperat e fully wit h t hem in t he processing of m y charge in
accordance w it h t heir procedures.                                                         I swear or affirm t hat I have read t he above charge and t hat it
I declare under penalt y of perjury t hat t he above is t rue and correct .                  is t rue t o t he best of m y knowledge, inform at ion and belief.
                                                                                             SIGNATURE OF COMPLAINANT



 D i g i t a l l y s i g n e d b y N i ch o l a s " o l a s" Ca r a y a n n i s o n 0 1 -    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                              0 8 -2 0 2 1 0 2 : 0 0 PM EST                                  ( m ont h, day, year )
                          Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 5 of 7
EEOC Form 5 (11/09)

                                                                                                                                    Agency(ies) Charge
                      CHARGE OF D ISCRIMINATION                                                       Charge Present ed To:
                                                                                                                                    No(s):
      This form is affect ed by t he Privacy Act of 1974. See enclosed Privacy Act                            FEPA
             St at em ent and ot her inform at ion before com plet ing t his form .
                                                                                                          X   EEOC

                                        N EW YORK STA TE D IV ISION OF H UM A N RIGH TS                                                             and EEOC
                                                                        St at e or local Agency, if any




I want t his charge filed wit h bot h t he EEOC and t he St at e or local Agency,            NOTARY – When necessary for St at e and Local Agency Requirem ent s
if any. I will advise t he agencies if I change m y address or phone num ber
and I w ill cooperat e fully wit h t hem in t he processing of m y charge in
accordance w it h t heir procedures.                                                         I swear or affirm t hat I have read t he above charge and t hat it
I declare under penalt y of perjury t hat t he above is t rue and correct .                  is t rue t o t he best of m y knowledge, inform at ion and belief.
                                                                                             SIGNATURE OF COMPLAINANT



 D i g i t a l l y s i g n e d b y N i ch o l a s " o l a s" Ca r a y a n n i s o n 0 1 -    SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                              0 8 -2 0 2 1 0 2 : 0 0 PM EST                                  ( m ont h, day, year )
                   Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 6 of 7
CP Enclosure wit h EEOC Form 5 (11/09)

P RIV A CY A CT S TA TEM EN T : Under t he Privacy Act of 1974, Pub. Law 93-579, aut horit y t o
request personal dat a and it s uses are:

1.     F ORM N UM BER /T ITLE/D A TE. EEOC Form 5, Charge of Discrim inat ion (11/09).

2.     A UTH ORITY . 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C.
2000ff-6.

3 . P RIN CIPA L P URPOSES . The purposes of a charge, t aken on t his form or ot herwise
reduced t o writ ing (whet her lat er recorded on t his form or not ) are, as applicable
under t he EEOC ant i-discrim inat ion st at ut es (EEOC st at ut es), t o preserve privat e suit
right s under t he EEOC st at ut es, t o invoke t he EEOC's jurisdict ion and, where dual-
filing or referral arrangem ent s exist , t o begin st at e or local proceedings.

4 . R OUTIN E U SES . This form is used t o provide fact s t hat m ay est ablish t he
exist ence of m at t ers covered by t he EEOC st at ut es (and as applicable, ot her federal,
st at e or local laws). Inform at ion given will be used by st aff t o guide it s m ediat ion and
invest igat ion effort s and, as applicable, t o det erm ine, conciliat e and lit igat e claim s of
unlawful discrim inat ion. This form m ay be present ed t o or disclosed t o ot her federal,
st at e or local agencies as appropriat e or necessary in carrying out EEOC's funct ions.
A copy of t his charge will ordinarily be sent t o t he respondent organizat ion against
which t he charge is m ade.

5 . W H ETH ER D ISCLOSURE IS M A N D A TORY ; EFFECT OF N OT G IV IN G I N FORM A TION . Charges
m ust be reduced t o writ ing and should ident ify t he charging and responding part ies
and t he act ions or policies com plained of. Wit hout a writ t en charge, EEOC will
ordinarily not act on t he com plaint . Charges under Tit le VII, t he ADA or GINA m ust be
sworn t o or affirm ed (eit her by using t his form or by present ing a not arized st at em ent
or unsworn declarat ion under penalt y of perjury); charges under t he ADEA should
ordinarily be signed. Charges m ay be clarified or am plified lat er by am endm ent . It is
not m andat ory t hat t his form be used t o m ake a charge.

                       N OTICE OF R IGH T    TO   R EQUEST S UBSTA N TIA L W EIGH T R EV IEW

Charges filed at a st at e or local Fair Em ploym ent Pract ices Agency (FEPA) t hat dual-
files charges wit h EEOC will ordinarily be handled first by t he FEPA. Som e charges
filed at EEOC m ay also be first handled by a FEPA under worksharing agreem ent s.
You will be t old which agency will handle your charge. When t he FEPA is t he first t o
handle t he charge, it will not ify you of it s final resolut ion of t he m at t er. Then, if you
wish EEOC t o give Subst ant ial Weight Review t o t he FEPA's final findings, you m ust
ask us in writ ing t o do so wit hin 15 days of your receipt of it s findings. Ot herwise, we
will ordinarily adopt t he FEPA's finding and close our file on t he charge.

                                   N OTICE OF N ON -R ETA LIA TION R EQUIREM EN TS

Please n o t i f y EEOC or t he st at e or local agency where you filed your charge i f
r e t a l i a t i o n i s t a k e n a g a i n st y o u o r o t h e r s who oppose discrim inat ion or
cooperat e in any invest igat ion or lawsuit concerning t his charge. Under Sect ion
704(a) of Tit le VII, Sect ion 4(d) of t he ADEA, Sect ion 503(a) of t he ADA and Sect ion
207(f) of GINA, it is unlawful for an em ployer t o discrim inat e against present or form er
em ployees or job applicant s, for an em ploym ent agency t o discrim inat e against
anyone, or for a union t o discrim inat e against it s m em bers or m em bership applicant s,
because t hey have opposed any pract ice m ade unlawful by t he st at ut es, or because
t hey have m ade a charge, t est ified, assist ed, or part icipat ed in any m anner in an
             Case 1:21-cv-00660-SHS Document 22 Filed 04/01/21 Page 7 of 7

invest igat ion, proceeding, or hearing under t he laws. The Equal Pay Act has sim ilar
provisions and Sect ion 503(b) of t he ADA prohibit s coercion, int im idat ion, t hreat s or
int erference wit h anyone for exercising or enjoying, or aiding or encouraging ot hers in
t heir exercise or enjoym ent of, right s under t he Act .
